Citation Nr: 0716743	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for chronic post-traumatic 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1952 to October 
1954, and from November 1958 through April 1960.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The case is now before the Board for appellate 
review.


FINDINGS OF FACT

Competent medical evidence shows that the veteran has daily 
throbbing headaches that last up to an entire day and are 
manifested by severe pain, nausea, vomiting, watery eyes, 
blurred vision, and violent episodes.


CONCLUSION OF LAW

The criteria for a 50 percent rating for the veteran's 
service-connected chronic post-traumatic headaches are met.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.1, 4.2, 4.27, 
4.124a, Diagnostic Code (DC) 8199-8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected chronic post-traumatic headaches.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, a disability must be considered 
in the context of the whole recorded history.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 
7 Vet. App. 55 (1994).  

The veteran's post-traumatic headaches are presently rated as 
30 percent disabling under DC 8199-8100.  DC 8199 represents 
an unlisted disability requiring rating by analogy to one of 
the disorders listed under 38 C.F.R. § 4.124a.  
See 38 C.F.R. § 4.27. The veteran's post-traumatic headaches 
are analogous to migraine headaches. Under the rating 
criteria for migraines, an increase to a 50 percent rating, 
the maximum under this diagnostic code, requires medical 
evidence showing very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The veteran's claim for an increase was filed in November 
2003.  During the course of this appeal, he has been treated 
in a VA medical center with complaints of headaches.  In 
November 2003, he stated that the headaches were getting 
worse and more frequent.  In February 2004, he reported again 
that the headaches were worse and that they caused him to 
wake up sweating during his sleep; he also became angry as a 
result of his headaches causing him to want to hurt people.  
He again complained of his headaches in May 2004.  See 
outpatient treatment reports from VA Medical Center in 
Alexandria, Louisiana. 

In April 2004, the veteran submitted several lay statements 
for review.  These lay statements are from his wife and 
friends.  His wife stated that the pain associated with the 
veteran's headaches is "unbearable" and that he is 
"difficult to deal with" due to anger, a quick temper, and 
his desire to do bodily harm.  See April 2004 statement from 
G. B.  A lifelong friend reports that the veteran is idle, 
quiet, withdrawn, moody, edgy, and violent tempered.  See 
April 2004 statement of C. J., Jr.  Another friend stated 
that the veteran complains of bad headaches "constantly," 
and is someone people no longer want to be around due is 
quarrelsome nature, outbursts of anger, and mood swings.  See 
April 2004 statement of N. R. T.  

Also in April 2004, VA afforded the veteran a VA examination 
to assess the current severity of his disability.  The 
examiner reported the veteran's history of headaches in a 
manner consistent with the outpatient treatment records and 
lay statements, described above.  The headaches were reported 
as "left frontotemporal, sharp to dull throbbing headaches 
with nausea and vomiting and watery eyes."  The headaches 
are daily and last up to an entire day.  The headaches wake 
the veteran up from sleep and are associated with dizziness 
and blurry vision.  The veteran reported that he is unable to 
relieve the headaches with any specific maneuver.  

The medical evidence throughout the course of this appeal is 
consistent.  There is a showing of frequent (daily), 
prolonged (lasting an entire day), and severe headaches 
associated with blurred vision, dizziness, vomiting, watery 
eyes, pain, loss of anger control, and loss of ability to 
reasonably associate with friends and family.  These 
symptoms, adequately documented by competent medical 
evidence, are consistent with the criteria for a 50 percent 
disability rating.  Again, 50 percent under DC 8100 requires 
a showing of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  The evidence of record here supports such a 
finding.  As such, the veteran's appeal is granted in full.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to a disability rating of 50 percent, but no 
higher, for the veteran's chronic post-traumatic headaches is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


